UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 001-34471 CHINA PHARMA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 73-1564807 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China570216 (Address of principal executive offices)(Zip Code) +86- 898-6681-1730 (China) (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 43,579,557 shares of Common Stock, $.001 par value, were outstanding as of August 11, 2014. CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 (Unaudited) 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART IIOTHER INFORMATION Item 6. Exhibits 23 Signatures 24 Exhibits/Certifications PART I - FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited condensed consolidated balance sheets, statements of operations and comprehensive income, and statements of cash flows and the related notes thereto, have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the disclosures required by U.S. GAAP for complete financial statements. The financial statements reflect all adjustments, consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The accompanying financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2013. The results of operations for the six-month period ended June 30, 2014 are not necessarily indicative of the results to be expected for the entire fiscal year or any other period. 1 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Banker's acceptances Trade accounts receivable, less allowance for doubtful accounts of $24,499,361 and $13,301,622, respectively Other receivables, less allowance for doubtful accounts of $60,083 and $43,064, respectively Advances to suppliers Inventory, less allowance for obsolescence of $7,968,701 and $8,027,126, respectively Total Current Assets Advances for purchases of intangible assets Property and equipment, net of accumulated depreciation of $5,628,507 and $5,264,350, respectively Intangible assets, net of accumulated amortization of $3,978,083 and $3,812,992, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Trade accounts payable $ $ Accrued expenses Other payables Advances from customers Other payables - related parties Short-term notes payable Total Current Liabilities Non-current Liabilities: Construction loan facility Long-term deferred tax liability Total Liabilities Stockholders' Equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 95,000,000 shares authorized; 43,579,557 shares and 43,579,557 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Revenue $ Cost of revenue Inventory obsolescence - - Gross profit Operating expenses: Selling expenses General and administrative expenses Research and development expenses Bad debt expense Total operating expenses (Loss) income from operations ) Other income (expense): Interest income Interest expense ) Net other income (expense) (Loss) income before income taxes ) Income tax benefit (expense) ) ) Net (loss) income ) Other comprehensive income - foreign currency translation adjustment ) Comprehensive (loss) income $ ) $ ) $ ) $ ) (Loss) earnings per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Depreciation and amortization Bad debt expense Deferred income taxes ) Inventory obsolescence reserve - Changes in assets and liabilities: Trade accounts receivable ) Other receivables ) ) Advances to suppliers ) Inventory Trade accounts payable Accrued taxes payable ) ) Other payables and accrued expenses ) ) Advances from customers ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Advances for purchases of intangible assets - ) Purchases of property and equipment and construction in process ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from construction term loan - Net Cash Provided by Financing Activity - Effect of Exchange Rate Changes on Cash ) Net (Decrease) Increase in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes - Supplemental Noncash Investing and Financing Activities: Accounts payable for purchases of property and equipment $ $ Accounts receivable collected with banker's acceptances Inventory purchased with banker's acceptances Advances for purchases of equipment paid with banker's acceptances - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION Organization and Nature of Operations – China Pharma Holdings, Inc., a Nevada corporation, owns 100% of Onny Investment Limited (“Onny”), a British Virgin Islands corporation, that in turn owns 100% of Hainan Helpson Medical & Biotechnology Co., Ltd (“Helpson”), a corporation organized under the laws of the People's Republic of China (the “PRC”). China Pharma Holdings, Inc. and its subsidiaries are referred to herein as the Company. The Foreign Investment Industrial Catalogue(the “Catalogue”) jointly issued by the China’s Ministry of Commerce and the National Development and Reform Commission (as the latest version is the year 2012 version, effective January 30, 2012) classified various industries/businesses into three different categories: (i) encouraged for foreign investment; (ii) restricted to foreign investment; and (iii) prohibited from foreign investment. For any industry/business not covered by any of these three categories, they will be deemed industries/businesses permitted for foreign investment. A typical foreign investment ownership restriction in the pharmaceutical industry is that a foreign investment enterprise (the “FIE”) shall not have the whole or majority of its equity interests owned by a foreign owner if the FIE establishes more than 30 branch stores and distributes a variety of brands in those franchise stores, which is not the case of the Company’s business. Helpson manufactures and markets generic and branded pharmaceutical products as well as biochemical products primarily to hospitals and private retailers located throughout the PRC. The Company believes Helpson’s business is not subject to any ownership restrictions prescribed under the Catalogue. Onny acquired 100% of the ownership in Helpson from Helpson’s three former shareholders on May 25, 2005 by entry into an Equity Transfer Agreement with such three parties on May 25, 2005. The transaction was approved by the Commercial Bureau of Hainan Province on June 12, 2005 and Helpson received the Certificate of Approval for Establishing of Enterprises with Foreign Investment in the PRC on the same day and its business license evidencing its WFOE (Wholly Foreign Owned Enterprise) status on June 21, 2005. The Company has and continues to acquire well-accepted medical formulas to add to its diverse portfolio of Western and Chinese medicines. Consolidation and Basis of Presentation – The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and are expressed in United States dollars. The accompanying consolidated financial statements include the accounts and operations of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Helpson’s functional currency is the Chinese Renminbi. Helpson’s revenue and expenses are translated into United States dollars at the average exchange rate for the period. Assets and liabilities are translated at the exchange rate as of the end of the reporting period. Gains or losses from translating Helpson’s financial statements are included in accumulated other comprehensive income, which is a component of stockholders’ equity. Gains and losses arising from transactions denominated in a currency other than the functional currency of the entity that is a party to the transaction are included in the results of operations. Reclassification-The Company has made certain reclassifications to the condensed consolidated statement of operations and cash flows for the three and six months ended June 30, 2013 to conform to the presentation for the three and six months ended June 30, 2014. These reclassifications had no effect on the condensed consolidated balance sheets, results of operations or cash flows as of or for the six months ended June 30, 2013. Condensed Financial Statements – The accompanying unaudited condensed consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes the following disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 filed with the Commission on March 20, 2014. These unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of Management, are necessary to present fairly the consolidated financial position and results of operations of the Company for the periods presented. Operating results for the six months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. 5 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Accounting Estimates - The preparation of financial statements in conformity withU.S. GAAP requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Basic and Diluted (Loss) Earnings per Common Share - Basic (loss) earnings per common share is computed by dividing net (loss) income by the weighted-average number of common shares outstanding during the period. Diluted (loss) earnings per share is calculated to give effect to potentially issuable dilutive common shares. The following table is a presentation of the numerators and denominators used in the calculation of basic and diluted (loss) earnings per share: For the Three Months For the Six Months Ended June 30, Ended June 30, Net loss $ ) $ ) $ ) $ ) Basic weighted-average common shares outstanding Effect of dilutive securities: Warrants - Options - Diluted weighted-average common shares outstanding Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) The following potential common shares were not included in the computation of diluted (loss) earnings per share as their effect would have been anti-dilutive: For the Three Months For the Six Months Ended June 30, Ended June 30, Warrants with exercise prices of $3.00 to $3.80 per share - - Options with an exercise price of $2.54 to $3.47 per share - - Total - - NOTE 2 – INVENTORY Inventory consisted of the following: June 30, December 31, Raw materials $ $ Work in process Finished goods Obsolescence reserve ) ) Total Inventory $ $ As of June 30, 2014, the entire work-in process inventory includes the raw material and other production costs related to the trial production at the new injectable lines of the new facility. Under the current regulation, the Company is allowed to sell qualified finished goods from trial production once the new production line obtains the new GMP certification. Management estimated this balance to be categorized as qualified finished goods upon obtaining the new GMP certification. NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: 6 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, December 31, Permit of land use $ $ Building Plant, machinery and equipment Motor vehicle Office equipment Construction in progress Total Less: accumulated depreciation ) ) Property and Equipment, net $ $ Construction in progress consists primarily of the construction of a new production facility and the acquisition of related equipment and capitalized interest during the construction period.A reconciliation of total interest cost incurred to interest expense as recognized in the consolidated statement of operations is as follows: For the Three Months For the Six Months Ended June 30, Ended June 30, Total interest cost incurred $ Interest cost capitalized - - Interest expense $ Depreciation is computed on a straight-line basis over the estimated useful lives of the assets as follows: Asset Life - years Permit of land use 40 - 70 Building 20 - 35 Plant, machinery and equipment 10 Motor vehicle 5 - 10 Office equipment 3-5 For the three and six months ended June 30, 2014 and 2013, depreciation expense was $201,580 and $215,962, $403,489 and $430,368 respectively. NOTE 4 - INTANGIBLE ASSETS Intangible assets represent the cost of medical formulas approved for production by the China Food and Drug Administration (“CFDA”) in China. During the six months ended June 30, 2014, the Company did not obtain CFDA production approval for any medical formula and therefore there were no costs reclassified from advances to medical formulas. Approved medical formulas are amortized from the date CFDA approval is obtained over their individually identifiable estimated useful life, which ranges from ten to thirteen years.It is at least reasonably possible that a change in the estimated useful lives of the medical formulas could occur in the near term due to changes in the demand for the drugs and medicines produced from these medical formulas. For the three and six months ended June 30, 2014 and 2013, amortization expense relating to intangible assets was $96,284 and $131,119, $193,330 and $267,181, respectively. Medical formulas typically do not have a residual value at the end of their amortization period. The Company evaluates each approved medical formula for impairment at the date of CFDA approval, when indications of impairment are present and at the date of each financial statement. The Company’s evaluation is based on an estimated undiscounted net cash flow model, considering currently available market data for the related drug and the Company’s estimated market share. If the carrying value of the medical formula exceeds the estimated future net cash flows, an impairment loss is recognized for the excess of the carrying value over the discounted estimated future net cash flows. As a result of the evaluation, the Company has determined that each medical formula continues to provide benefits to the Company and no impairment was recognized during the six months ended June 30, 2014 or 2013. 7 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At June 30, 2014 and December 31, 2013, intangible assets consisted solely of CFDA approved medical formulas as follows: June 30, December 31, Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount $ $ NOTE 5 – ADVANCES FOR PURCHASES OF INTANGIBLE ASSETS In order to expand the number of medicines manufactured and marketed by the Company, it has entered into contracts with independent laboratories for the purchase of medical formulas. Although CFDA approval had not been obtained for these medical formulas as of the dates of the respective contracts, the objective of the contracts is for the Company to purchase CFDA-approved medical formulas once the CFDA approval process is completed. Some of the medical formulas currently in the CFDA approval process also come with patents. As of June 30, 2014, the Company had received the title to two unexpired patents that relate to medical formulas currently in the CFDA approval process. Prior to entering into the contracts, the laboratories typically have completed all required research and development to determine the medical formula for and the method of production of the generic medicine. The application to the CFDA for production approval must be made by the production facility that will produce the related product. As a result, a contract typically provides that the Company buys the medical formula from the laboratory and the laboratory is required to assist the Company in applying for and obtaining the production approval from the CFDA. A typical CFDA approval process for the production of a generic medical product involves a number of steps that generally require three to five years to complete. If the medical formula is purchased at the point when the generic medical product receives the CFDA’s approval for a clinical study, which is very typical for the Company, the clinical study that follows will usually take from one and a half to three years to complete. After the clinical study is completed, the results are submitted to the CFDA and a production approval application is filed with the CFDA. In most cases, it will take between eight to eighteen months to prepare and submit the production approval application and obtain CFDA approval. Upon approving the generic medical product, the CFDA issues a production certificate and the Company can produce and sell the generic medical product. As a result of this process, CFDA approval is expected to be received in approximately two to five years from the dates of the medical formula contracts. However, the actual time needed could be even longer due to the improved criteria in the drug registration process. Under the terms of the contracts, the laboratories are required to assist the Company in obtaining production approval for the medical formulas from the CFDA. Management monitors the status of each medical formula on a regular basis in order to assess whether the laboratories are performing adequately under the contracts. If a medical product is not approved by the CFDA, as evidenced by their issuance of a denial letter, or if the laboratory breaches the contract, the laboratory is required under the contract to provide a refund to the Company of the full amount of the payments made to the laboratory for that formula, or the Company can require the application of those payments to another medical formula with the same laboratory. As a result of the refund right, the Company is ultimately purchasing an approved medical product. Accordingly, payments made prior to the issuance of production approval by the CFDA are recorded as advances for purchases of intangible assets. To date, no formula has failed to receive CFDA production approval nor has the Company been informed or become aware of any formula that may fail to receive such approval. However, there is no assurance that the medical products will receive production approval and if the Company does not receive such approval, it will enforce its contractual rights to receive the refund from the laboratory or have the payments applied to another medical formula with the same laboratory. 8 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At June 30, 2014, the Company was obligated to pay laboratories and others approximately $5.42 million upon completion of the various phases of contracts to provide CFDA production approval of medical formulas. NOTE 6 – RELATED PARTY TRANSACTIONS Total advances owing to the board member were $1,354,567 as of June 30, 2014 and December 31, 2013 and are recorded as other payables – related parties on the accompanying condensed consolidated balance sheets. The advances bear interest at a rate of 1.0% per year.Total interest expense of $6,672 and $6,672 was recognized for the six months ended June 30, 2014 and 2013, respectively. NOTE 7 – NOTES PAYABLE On November 1, 2013 the Company entered into a revolving line of credit with a bank in the amount of RMB 30,000,000.Advances on the line of credit are due one year from the date of the advance and are collateralized by certain land use rights, buildings and accounts receivable and bear interest at an annual rate of 6.6% (based upon 110% of the PRC government’s current short term rate of 6.00%).The Company’s Chief Executive Officer and Chair of the board of directors personally guaranteed the line of credit. The outstanding balance due under the revolving line of credit was RMB 30,000,000 as of June 30, 2014 and December 31, 2013 ($4,873,928 as of June 30, 2014 and $4,909,662 as of December 31, 2013).The Company has no additional amounts available to it under this line of credit.This amount has been classified as short-term notes payable in the accompanying condensed consolidated balance sheets at June 30, 2014 and December 31, 2013. NOTE 8 – CONSTRUCTION LOAN FACILITY The Company had drawn down an aggregate of $12,997,141, which represented the total loan facility amount of RMB 80,000,000 from a construction loan facility dated June 21, 2013. The loan facility is for an eight-year term, which commenced on July 11, 2013, the initial draw-down date and is from the same bank that currently provides the line of credit as discussed in Note 7.The proceeds of the loan were used for and are collateralized by the construction of the Company’s new production facility and the included production line equipment and machinery. The loan currently bears interest at 7.205%, based upon 110% of the PRC government’s eight-year term rate effective on the actual draw-down date, subject to annual adjustments based on 110% of the floating rate for the same type of loan on the anniversary from the draw-down date and its subsequent anniversary dates.The loan requires interest only payments for the first two years. Beginning July 11, 2015, the balance of the principal is due in annual installments over the next six years through July 11, 2021. At June 30, 2014, the Company had no additional amounts available to it under this facility. Fair Value of Notes Payable and Construction Loan Facility – Based on the borrowing rates currently available to the Company for bank loans with similar terms and maturities, the carrying amounts of notes payable and the construction loan facility outstanding as of June 30, 2014 and December 31, 2013 approximated their fair value because of either the immediate or short-term maturity of these financial instruments or because the underlying instruments bear interest rates that approximated current market rates. NOTE 9 - INCOME TAXES Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax laws or rates are recognized in operations in the period that includes the enactment date. 9 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Undistributed earnings of Helpson, the Company’s foreign subsidiary, since its acquisition, amounted to approximately $83.2 million at June 30, 2014. Those earnings, as well as the investment in Helpson of approximately $23.3 million, are considered to be indefinitely reinvested and, accordingly, no U.S. federal or state income taxes have been provided thereon. Upon distribution of those earnings in the form of dividends or otherwise, the Company would be subject to U.S. federal and state income taxes (net of an adjustment for foreign tax credits) and withholding taxes payable to the PRC. Determination of the amount of unrecognized deferred U.S. income tax liability is not practicable because of the complexities associated with its hypothetical calculation; however, unrecognized foreign tax credits may be available to reduce a portion of the U.S. tax liability. Under current tax law in the PRC, the Company is and will be subject to the following enterprise income tax rates: Enterprise Income Tax Rate Year 15% 15% 15% Thereafter 25% The provision for income taxes consisted of the following: Three Months Ended June 30, Six Months Ended June 30, Current $
